Citation Nr: 9927211	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's award of disability compensation was 
properly terminated for periods in 1993, 1994 and 1995, due 
to his hospitalization by a State while having an estate in 
excess of $1,500.


REPRESENTATION

Appellant represented by:	Sherry D. Dejanes, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1974 to October 
1975.  He also had a period of reported active duty for 
training from November 1973 to May 1974.  In March 1995, the 
Department of Veterans Affairs (VA) Regional Office St. 
Louis, Missouri, terminated the veteran's award of disability 
compensation from June 1 to August 3, 1993; from November 1, 
1993, to July 25, 1994; and from, August 1, 1994, to March 
1995.  The award was terminated because he was hospitalized 
at a State facility; his service-connected psychiatric 
condition was rated 100 percent disabling; he was incompetent 
for VA purposes; and he had no dependents.  An appeal was 
taken from that action.  In June 1995, his award of 
disability compensation was resumed at the full rate 
effective February 14, 1995, since he had been transferred 
from the State hospital to a nursing home on that date.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in June 1998 when it was remanded for further action.  
The case is again before the Board for further appellate 
consideration.  

As noted in the June 1998 Board remand, the termination of 
the veteran's award of disability compensation for the 
periods involved created an overpayment of $31,707.54 in his 
account.  A request for waiver of recovery of the overpayment 
was apparently submitted on his behalf; however, at the 
February 1996 hearing on appeal, the hearing officer 
indicated that consideration of the waiver request was not 
appropriate when the indebtedness itself was in dispute.  
Thus, the request for waiver of recovery of the overpayment 
is still pending, but is not currently in an appellate 
status.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office. 

2.  The veteran has been rated as 100 percent disabled, 
service connected and incompetent due to a psychiatric 
condition for many years.  During the periods in question he 
was hospitalized at a state hospital, not married and without 
dependents.

3.  The veteran's estate went over $1,500 on May 3, 1993, and 
fell below $500 on August 3, 1993.  On October 1, 1993, it 
again went over $1,500 and on July 25, 1994, it fell below 
$500.  As of July 29, 1994, the estate was again over $1,500 

4.  The regional office terminated the veteran's award of 
disability compensation from June 1 to August 3, 1993; from 
November 1, 1993, to July 25, 1994; and from August 1, 1994, 
to February 14, 1995, when the veteran was transferred from 
the state hospital to a nursing home.  

5.  From May 1993 until February 1995, the veteran's ending 
bank balance for each  month had been more than $1,500 except 
for August 1993 when it was $1,036; September 1993 when it 
was $703; and April 1994 when it was $507.

6.  From April 1993 to February 1995, there were only 6 days 
when the veteran's estate was less than $2500.  There was no 
outstanding balance in the veteran's account at the State 
hospital.  


CONCLUSIONS OF LAW

1.  Since the veteran was rated incompetent by the VA for a 
mental illness, was hospitalized in a State hospital, and had 
no dependents, he was not entitled to disability compensation 
from June 1 to August 3, 1993; from November 1, 1993, to July 
25, 1994; and from August 1, 1994, to February 14, 1995, due 
to the size of his estate.  38 U.S.C.A. §§ 5107, 5503 (West 
1991); 38 C.F.R. § 3.557(b) (1998).  

2.   A care and maintenance award to the State hospital 
during the periods from June to August 1993; from November 
1993 to July 1994; and from August 1994 to February 1995 is 
not warranted.  38 U.S.C.A.§§  5107, 5503; 38 C.F.R.§§  
3.557(d); 13.74.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a veteran is rated incompetent by the VA by reason of 
mental illness and has neither a spouse nor a child and is 
hospitalized, institutionalized or domiciled by the United 
States or any political subdivision with or without charge 
and has an estate, derived from any source, which equals or 
exceeds $1,500, further payments of pension, compensation or 
emergency officers' retirement pay will not be made, with an 
exception, until the estate is reduced to $500.  38 U.S.C.A. 
§ 5503; 38 C.F.R. § 3.557(b).  

All or any part of the benefit not paid to the veteran may be 
apportioned for his or her dependent parents on the basis of 
need as determined by the Veteran's Services Officer.  If the 
veteran is not hospitalized by the VA there may be paid out 
of any remaining amount so much of the pension, compensation 
or emergency officer's retirement pay as equals the amount 
charged the veteran for his current care and maintenance in 
the institution in which treatment or care is furnished, but 
not more than the amount determined to be the proper charge.  
38 C.F.R.§  3.557(d).

If the veteran is hospitalized by the United States or a 
political subdivision thereof other than a VA institution and 
has no dependent parent, and the estate is less than $2500, 
the Veterans Services Officer may recommend an award from 
appropriated funds, not to exceed the amount of the veteran's 
discontinued award, to the hospital for current care and 
maintenance.  When the veteran's estate is $2500 or more, no 
award from appropriated funds should be made but the Veterans 
Services Officer may authorize an award from Personal Funds 
of Patients if available; otherwise, the hospital must look 
to the veteran's estate for payment.  38 C.F.R.§  13.74(c).  
Veterans Services Officers are authorized, in exceptional 
cases, to deviate from the criteria stated to avoid hardship.  
38 C.F.R.§  13.74(d).

In this case, the record reflects that the veteran has 
established service connection for a psychiatric condition 
that has been rated 100 percent disabling for many years.  He 
has also been considered incompetent for VA purposes for 
several years.  He is not married and has no children or 
other dependents.  The record further reflects that he was 
hospitalized at a State hospital beginning in April 1987.  

Information provided by the Veterans Services officer in 
December 1994 reflects that the veteran's estate had been 
over $1,500 on May 3, 1993, and had fallen below $500 on 
August 3, 1993.  On October 1, 1993, his estate had again 
been over $1,500 and on July 25, 1994, the estate had again 
fallen below $500.  As of July 29, 1994, the estate was again 
over $1,500 and continued to be over that amount.  On 
February 14, 1995, the veteran was transferred from the State 
hospital to a nursing home.  

The record reflects that in March 1995 the regional office 
terminated the veteran's award of disability compensation for 
the periods from June 1 to August 3, 1993; from November 1, 
1993, to July 25, 1994; and from August 1, 1994, to the 
current time.  In June 1995, the award was resumed effective 
February 14, 1995, since the veteran had been transferred 
from the State hospital to a nursing home.

Information provided by the appellant's attorney in March 
1996 reflects that, from May 1993 until February 1995, the 
veteran's ending bank balance for each month had been more 
than $1,500 except for August 1993 when it was $1,036; 
September 1993 when it was $703; and April 1994 when it was 
$507.  Thus, the veteran's bank balance did not fall below 
$500 during any of the periods in question when his award was 
terminated.  Accordingly, under the circumstances, the Board 
concludes that the veteran's award of disability compensation 
was properly terminated during the periods in question.  
38 U.S.C.A. § 5503; 38 C.F.R. § 3.557(b).  

The record reflects that in November 1998, the regional 
office Veterans Services Division determined that during the 
period from April 1993 to February 1995, there were only 6 
days when the veteran's estate was less than $2500.  
According to the State hospital, there was no outstanding 
balance in the veteran's account.  Thus, the failure to pay 
the compensation in question did not apparently result in any 
hardship or otherwise meet the requirements of 38 C.F.R.§  
13.74.  Thus, the Board can only conclude that there is no 
legal basis for a recommendation for a care and maintenance 
award to the State hospital.  

It has been noted that the veteran's estate automatically 
exceeded the $1,500 limit with each deposit of his monthly 
benefit check, which was $1,730.  It is asserted that that 
fact, standing alone, should logically argue against any 
suspension of benefits based on the size of the veteran's 
estate.  It is also maintained that if there had been payment 
of the full amounts due and owing to the hospital and the 
pharmacy on a monthly basis, the veteran's estate would have 
been less than the allowable limit and in many instances, 
payment of those bills would have resulted in a negative bank 
balance; something which would not have been tolerated by 
either the bank or the court that was overseeing the 
veteran's conservatorship.  While the argument of the 
appellant's attorney is correct, the controlling regulation 
is clear and specific and does not provide for any exception.  
The fact remains, as discussed previously, that the veteran's 
estate during the periods in question did exceed the limits 
set forth under the applicable statute and regulation, and is 
controlling.  


ORDER

The veteran's award of disability compensation was properly 
terminated for periods in 1993, 1994, and 1995, due to his 
hospitalization by a State while having an estate in excess 
of $1,500.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

